Exhibit 10.10

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT is made on March 12, 2007 by and between National
Medical Health Card Systems, Inc., a Delaware corporation (the “Company”) and
Thomas W. Erickson (“Optionee”).

WHEREAS, Optionee serves as the chairman of the Board of Directors of the
Company pursuant to an agreement, dated as of February 23, 2007, by and between
the Company and Optionee (the “Chairman Agreement”); and

WHEREAS, in accordance with the terms of the Chairman Agreement, the Company now
desires to grant to Optionee an option to purchase shares of the Company’s
common stock (the “Common Stock”):

NOW, THEREFORE, the Company and Optionee hereby agree as follows:

1. Grant of Option. The Company hereby grants to Optionee an option (the
“Option”) to purchase 100,000 shares of Common Stock (the “Option Shares”),
under and pursuant to the terms of the Company’s 1999 Stock Option Plan, as
amended (the “Plan”), upon and subject to the terms and provisions of this
Agreement. The Option is not intended to meet the requirements of Section 422 of
the Internal Revenue Code of 1986, as amended, relating to “incentive stock
options.”

2. Exercise Price. The exercise price of each of the Option Shares shall be
$14.02, which is the closing price per share of Common Stock on the date hereof.

3. Vesting; Term. (a) Except as specifically provided, the Option shall become
vested and become exercisable upon the satisfaction of the following two
conditions: (i) Optionee shall have been a director of the Company though at
least February 23, 2008 (the “First Anniversary”) or Optionee shall have
resigned at the request of the Board of Directors of the Company or have been
otherwise involuntarily terminated (in either case other than a Termination for
Cause (within the meaning of the Chairman Agreement)) on or prior to the First
Anniversary and (ii) a Change in Control (as defined in Exhibit B to the
Chairman Agreement) shall have occurred. The options would also immediately vest
upon a Change in Control prior to the First Anniversary. If the condition set
forth in clause (i) above is not satisfied due to termination of service, then,
unless vesting is accelerated, the Option will thereupon terminate and be of no
further force or effect. If Optionee’s service terminates due to the Optionee’s
death or “disability” (within the meaning of Exhibit B to the Chairman
Agreement) prior to the First Anniversary, and a Change in Control shall occur
later during the term of this Agreement, then the Option will partially vest in
connection with the Change in Control with respect to a proportionate number of
the Option Shares (based upon the number of days during the initial one-year
vesting period that have elapsed at the time of Optionee’s termination of
service) and the balance of the Option shall terminate.

(b) Unless sooner exercised or terminated, the Option will expire on the tenth
anniversary of the date hereof. The Option shall remain in effect following the
satisfaction of the condition in clause (i) of the first sentence of paragraph
(a) above, notwithstanding any subsequent termination of service.



--------------------------------------------------------------------------------

4. Exercise of Options. The Option shall be exercised in accordance with the
provisions of the Plan. As soon as practicable after the receipt of notice of
exercise (in the form attached hereto as Exhibit A) and payment of the Option
Price as provided for in the Plan, the Company shall tender to Optionee
certificates issued in Optionee’s name evidencing the number of Option Shares
covered thereby.

5. Transferability. The Option shall not be transferable other than by will or
the laws of descent and distribution and, during Optionee’s lifetime, shall not
be exercisable by any person other than Optionee.

6. Incorporation by Reference. The terms and conditions of the Plan, which is
attached hereto as Exhibit B, are hereby incorporated by reference and made a
part hereof.

7. Notices. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and hand delivered or sent by registered or certified
mail, return receipt requested, addressed to the Company, 26 Harbor Park Drive,
Port Washington, New York 11050, Attention: Secretary and to Optionee at the
address indicated below. Notices shall be deemed to have been given on the date
of hand delivery or mailing, except notices of change of address, which shall be
deemed to have been given when received.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective legal representatives, successors and
assigns.

9. Entire Agreement. This Agreement, and the Plan, contains the entire
understanding of the parties hereto with respect to the subject matter hereof
and may be modified only by an instrument executed by the party sought to be
charged.

[Signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC., By:  

/s/ James Smith

Name:

  James Smith

Title:

  Chief Executive Officer

 

OPTIONEE

/s/ Thomas W. Erickson

Thomas W. Erickson

 

- 3 -



--------------------------------------------------------------------------------

Exhibit A

NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.

OPTION EXERCISE FORM

The undersigned hereby irrevocably elects to exercise the within Option dated
                     to the extent of purchasing                      shares of
common stock of National Medical Health Card Systems, Inc. The undersigned
hereby makes a payment of $             in payment therefor.

 

 

Name of Optionee

 

Signature of Optionee

 

Address of Holder

 

Date



--------------------------------------------------------------------------------

Exhibit B

National Medical Health Card Systems, Inc.

1999 Stock Option Plan

As Amended on March 19, 2004

1. Purpose of the Plan. The National Medical Health Card Systems, Inc. 1999
Stock Option Plan (the “Plan”) is intended to advance the interests of National
Medical Health Card Systems, Inc. (the “Company”) by inducing individuals and
eligible entities (as hereinafter provided) of outstanding ability and potential
to join and remain with, or provide consulting or advisory services to, the
Company, by encouraging and enabling eligible employees, non- employee
Directors, consultants and advisors to acquire proprietary interests in the
Company, and by providing the participating employees, non-employee Directors,
consultants and advisors with an additional incentive to promote the success of
the Company. This is accomplished by providing for the granting of “Options,”
which term as used herein includes both “Incentive Stock Options” and
“Nonstatutory Stock Options,” as later defined, to employees, non-employee
Directors, consultants and advisors.

2. Administration. The Plan shall be administered by the Board of Directors of
the Company (the “Board of Directors”) or by a committee (the “Committee”)
consisting of at least one (1) person chosen by the Board of Directors. Except
as herein specifically provided, the interpretation and construction by the
Board of Directors or the Committee of any provision of the Plan or of any
Option granted under it shall be final and conclusive. The receipt of Options by
Directors, or any members of the Committee, shall not preclude their vote on any
matters in connection with the administration or interpretation of the Plan.

3. Shares Subject to the Plan. The stock subject to Options granted under the
Plan shall be shares of the Company’s common stock, par value $.001 per share
(the



--------------------------------------------------------------------------------

“Common Stock”), whether authorized but unissued or held in the Company’s
treasury, or shares purchased from stockholders expressly for use under the
Plan. The maximum number of shares of Common Stock (a) which may be issued
pursuant to Options or SARs granted under the Plan shall not exceed in the
aggregate four million eight hundred fifty thousand (4,850,000) shares, and
(b) with respect to which Options and SARs (as hereinafter defined) may be
granted during any fiscal year of the Company to any employee shall not exceed
six hundred thousand (600,000) shares, subject to adjustment in accordance with
the provisions of Section 14 hereof. The Company shall at all times while the
Plan is in force reserve such number of shares of Common Stock as will be
sufficient to satisfy the requirements of all outstanding Options granted under
the Plan. In the event any Option granted under the Plan shall expire or
terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part, the unpurchased shares
subject thereto shall again be available for Options under the Plan.

4. Participation. The class of individual or entity that shall be eligible to
receive Options under the Plan shall be (a) with respect to Incentive Stock
Options described in Section 6 hereof, all employees (including officers) of
either the Company or any subsidiary corporation of the Company, and (b) with
respect to Nonstatutory Stock Options described in Section 7 hereof, all
employees (including officers) and non-employee Directors of, or consultants and
advisors to, either the Company or any subsidiary corporation of the Company;
provided, however, that Nonstatutory Stock Options shall not be granted to any
such consultants and advisors unless (i) bona fide services have been or are to
be rendered by such consultant or advisor and (ii) such services are not in
connection with the offer or sale of securities in a capital raising
transaction. For purposes of the Plan, for an entity to be an eligible entity,
it must be

 

2



--------------------------------------------------------------------------------

included in the definition of “employee” for purposes of a Form S-8 Registration
Statement filed under the Securities Act of 1933, as amended (the “Act”). The
Board of Directors or the Committee, in its sole discretion, but subject to the
provisions of the Plan, shall determine the employees and non-employee Directors
of, and the consultants and advisors to, the Company and its subsidiary
corporations to whom Options shall be granted, and the number of shares to be
covered by each Option, taking into account the nature of the employment or
services rendered by the individuals or entities being considered, their annual
compensation, their present and potential contributions to the success of the
Company, and such other factors as the Board of Directors or the Committee may
deem relevant.

5. Stock Option Agreement. Each Option granted under the Plan shall be
authorized by the Board of Directors or the Committee, and shall be evidenced by
a Stock Option Agreement which shall be executed by the Company and by the
individual or entity to whom such Option is granted. The Stock Option Agreement
shall specify the number of shares of Common Stock as to which any Option is
granted, the period during which the Option is exercisable, the option price per
share thereof, and such other terms and provisions as the Board of Directors or
the Committee may deem necessary or appropriate.

6. Incentive Stock Options. The Board of Directors or the Committee may grant
Options under the Plan, which are intended to meet the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), and
which are subject to the following terms and conditions and any other terms and
conditions as may at any time be required by Section 422 of the Code (referred
to herein as an “Incentive Stock Option”):

(a) No Incentive Stock Option shall be granted to individuals other than
employees of the Company or of a subsidiary corporation of the Company.

 

3



--------------------------------------------------------------------------------

(b) Each Incentive Stock Option under the Plan must be granted prior to
February 9, 2009, which is within ten (10) years from the date the Plan was
adopted by the Board of Directors of the Company.

(c) The option price of the shares subject to any Incentive Stock Option shall
not be less than the fair market value of the Common Stock at the time such
Incentive Stock Option is granted; provided, however, if an Incentive Stock
Option is granted to an individual who owns, at the time the Incentive Stock
Option is granted, more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or of a parent or subsidiary
corporation of the Company (a “Principal Stockholder”), the option price of the
shares subject to the Incentive Stock Option shall be at least one hundred ten
percent (110%) of the fair market value of the Common Stock at the time the
Incentive Stock Option is granted.

(d) No Incentive Stock Option granted under the Plan shall be exercisable after
the expiration of ten (10) years from the date of its grant. However, if an
Incentive Stock Option is granted to a Principal Stockholder, such Incentive
Stock Option shall not be exercisable after the expiration of five (5) years
from the date of its grant. Every Incentive Stock Option granted under the Plan
shall be subject to earlier termination as expressly provided in Section 12
hereof.

(e) For purposes of determining stock ownership under this Section 6, the
attribution rules of Section 424(d) of the Code shall apply.

(f) For purposes of the Plan, fair market value shall be determined by the Board
of Directors or the Committee. If the Common Stock is listed on a national
securities exchange or The Nasdaq Stock Market (“Nasdaq”) or traded on the NASD
OTC Electronic Bulletin Board (the “Bulletin Board”) or the Over-the-Counter
market, fair market value shall be

 

4



--------------------------------------------------------------------------------

the closing selling price or, if not available, the closing bid price or, if not
available, the high bid price of the Common Stock quoted on such exchange or
Nasdaq, or as reported by the Bulletin Board or, with respect to the
Over-the-Counter market, the National Quotation Bureau, Incorporated or other
reporting bureau, on the day immediately preceding the day on which the Option
is granted (or, if granted after the close of trading, on the day on which the
Option is granted), or, if there is no selling or bid price on that day, the
closing selling price, closing bid price or high bid price on the most recent
day which precedes that day and for which such prices are available. If there is
no selling or bid price for the thirty (30) day period preceding the date of
grant of an Option hereunder, fair market value shall be determined in good
faith by the Board of Directors or the Committee.

7. Nonstatutory Stock Options. The Board of Directors or the Committee may grant
Options under the Plan which are not intended to meet the requirements of
Section 422 of the Code, as well as Options which are intended to meet the
requirements of Section 422 of the Code but the terms of which provide that they
will not be treated as Incentive Stock Options (referred to herein as a
“Nonstatutory Stock Option”). Nonstatutory Stock Options shall be subject to the
following terms and conditions:

(a) A Nonstatutory Stock Option may be granted to any individual or entity
eligible to receive an Option under the Plan pursuant to Section 4(b) hereof.

(b) The option price of the shares subject to a Nonstatutory Stock Option shall
be determined by the Board of Directors or the Committee, in its sole
discretion, at the time of the grant of the Nonstatutory Stock Option.

 

5



--------------------------------------------------------------------------------

(c) A Nonstatutory Stock Option granted under the Plan may be of such duration
as shall be determined by the Board of Directors or the Committee (subject to
earlier termination as expressly provided in Section 12 hereof).

8. Reload Feature. The Board of Directors or the Committee may grant Options
with a reload feature. A reload feature shall only apply when the option price
is paid by delivery of Common Stock (as set forth in Section 13(b)(ii)). The
Stock Option Agreement for the Options containing the reload feature shall
provide that the Option holder shall receive, contemporaneously with the payment
of the option price in shares of Common Stock, a reload stock option (the
“Reload Option”) to purchase that number of shares of Common Stock equal to the
sum of (i) the number of shares of Common Stock used to exercise the Option, and
(ii) with respect to Nonstatutory Stock Options, the number of shares of Common
Stock used to satisfy any tax withholding requirement incident to the exercise
of such Nonstatutory Stock Option. The terms of the Plan applicable to the
Option shall be equally applicable to the Reload Option with the following
exceptions: (i) the option price per share of Common Stock deliverable upon the
exercise of the Reload Option, (A) in the case of a Reload Option which is an
Incentive Stock Option being granted to a Principal Stockholder, shall be one
hundred ten percent (110%) of the fair market value of a share of Common Stock
on the date of grant of the Reload Option and (B) in the case of a Reload Option
which is an Incentive Stock Option being granted to an individual or entity
other than a Principal Stockholder or is a Nonstatutory Stock Option, shall be
the fail-market value of a share of Common Stock on the date of grant of the
Reload Option; and (ii) the term of the Reload Option shall be equal to the
remaining option term of the Option (including a Reload Option) which gave rise
to the Reload Option. The Reload Option shall be evidenced by an appropriate
amendment to the Stock Option Agreement for the Option which gave rise to the

 

6



--------------------------------------------------------------------------------

Reload Option. In the event the exercise price of an Option containing a reload
feature is paid by check and not in shares of Common Stock, the reload feature
shall have no application with respect to such exercise.

9. Rights of Option Holders. The holder of any Option granted under the Plan
shall have none of the rights of a stockholder with respect to the stock covered
by his Option until such stock shall be transferred to him upon the exercise of
his Option.

10. Alternate Stock Appreciation Rights.

(a) Concurrently with, or subsequent to, the award of any Option to purchase one
or more shares of Common Stock, the Board of Directors or the Committee may, in
its sole discretion, subject to the provisions of the Plan and such other terms
and conditions as the Board of Directors or the Committee may prescribe, award
to the optionee with respect to each share of Common Stock covered by an Option
(“Related Option”), a related alternate stock appreciation right (“SAR”),
permitting the optionee to be paid the appreciation on the Related Option in
lieu of exercising the Related Option. An SAR granted with respect to an
Incentive Stock Option must be granted together with the Related Option. An SAR
granted with respect to a Nonstatutory Stock Option may be granted together
with, or subsequent to, the grant of such Related Option.

(b) Each SAR granted under the Plan shall be authorized by the Board of
Directors or the Committee, and shall be evidenced by an SAR Agreement which
shall be executed by the Company and by the individual or entity to whom such
SAR is granted. The SAR Agreement shall specify the period during which the SAR
is exercisable, and such other terms and provisions not inconsistent with the
Plan.

 

7



--------------------------------------------------------------------------------

(c) An SAR may be exercised only if and to the extent that its Related Option is
eligible to be exercised on the date of exercise of the SAR. To the extent that
a holder of an SAR has a current right to exercise, the SAR may be exercised
from time to time by delivery by the holder thereof to the Company at its
principal office (attention: Secretary) of a written notice of the number of
shares with respect to which it is being exercised. Such notice shall be
accompanied by the agreements evidencing the SAR and the Related Option. In the
event the SAR shall not be exercised in full, the Secretary of the Company shall
endorse or cause to be endorsed on the SAR Agreement and the Related Option
Agreement the number of shares which have been exercised thereunder and the
number of shares that remain exercisable under the SAR and the Related Option
and return such SAR and Related Option to the holder thereof.

(d) An optionee may exercise an SAR only when the market price on the exercise
date of a share of Common Stock subject to the Related Option exceeds the
exercise price per share of the Related Option (the “SAR Spread”). The amount of
payment to which an optionee shall be entitled upon the exercise of each SAR
shall be equal to one hundred percent (100%) of the SAR Spread; provided,
however, the Company may, in its sole discretion, withhold from any such cash
payment any amount necessary to satisfy the Company’s obligation for withholding
taxes with respect to such payment.

(e) The amount payable by the Company to an optionee upon exercise of a SAR may,
in the sole determination of the Company, be paid in shares of Common Stock,
cash or a combination thereof, as set forth in the SAR Agreement. In the case of
a payment in shares, the number of shares of Common Stock to be paid to an
optionee upon such optionee’s exercise of an SAR shall be determined by dividing
the amount of payment determined pursuant to Section 10(d) hereof by the fair
market value of a share of Common Stock on the exercise date of

 

8



--------------------------------------------------------------------------------

such SAR. For purposes of the Plan, the exercise date of an SAR shall be the
date the Company receives written notification from the optionee of the exercise
of the SAR in accordance with the provisions of Section 10(c) hereof. As soon as
practicable after exercise, the Company shall either deliver to the optionee the
amount of cash due such optionee or a certificate or certificates for such
shares of Common Stock, All such shares shall be issued with the rights and
restrictions specified herein.

(f) SARs shall terminate or expire upon the same conditions and in the same
manner as the Related Options, and as set forth in Section 12 hereof.

(g) The exercise of any SAR shall cancel and terminate the right to purchase an
equal number of shares covered by the Related Option.

(h) Upon the exercise or termination of any Related Option, the SAR with respect
to such Related Option shall terminate to the extent of the number of shares of
Common Stock as to which the Related Option was exercised or terminated.

(i) No SAR granted pursuant to the Plan shall be transferable by the individual
or entity to whom it was granted otherwise than by will or the laws of descent
and distribution, and, during the lifetime of an individual, shall not be
exercisable by any other person, but only by him.

11. Transferability. No Option granted under the Plan shall be transferable by
the individual or entity to whom it was granted otherwise than by will or the
laws of descent and distribution, and, during the lifetime of an individual,
shall not be exercisable by any other person, but only by him.

 

9



--------------------------------------------------------------------------------

12. Termination of Employment or Death.

(a) Subject to the terms of the Stock Option Agreement, if the employment of an
employee by, or the services of a non-employee Director for, or consultant or
advisor to, the Company or a subsidiary corporation of the Company shall be
terminated for cause or voluntarily by the employee, non-employee Director,
consultant or advisor, then his or its Option shall expire forthwith. Subject to
the terms of the Stock Option Agreement, and except as provided in subsections
(b) and (c) of this Section 12, if such employment or services shall terminate
for any other reason, then such Option may be exercised at any time within three
(3) months after such termination, subject to the provisions of subsection
(d) of this Section 12. For purposes of the Plan, the retirement of an
individual either pursuant to a pension or retirement plan adopted by the
Company or at the normal retirement date prescribed from time to time by the
Company shall be deemed to be termination of such individual’s employment other
than voluntarily or for cause. For purposes of this subsection (a), an employee,
non-employee Director, consultant or advisor who leaves the employ or services
of the Company to become an employee or non-employee Director of, or a
consultant or advisor to, a subsidiary corporation of the Company or a
corporation (or subsidiary or parent corporation of the corporation) which has
assumed the Option of the Company as a result of a corporate reorganization,
etc., shall not be considered to have terminated his employment or services.

(b) Subject to the terms of the Stock Option Agreement, if the holder of an
Option under the Plan dies (i) while employed by, or while serving as a
non-employee Director for or a consultant or advisor to, the Company or a
subsidiary corporation of the Company, or (ii) within three (3) months after the
termination of his employment or services other than voluntarily by the employee
or non-employee Director, consultant or advisor, or for cause, then

 

10



--------------------------------------------------------------------------------

such Option may, subject to the provisions of subsection (d) of this Section 12,
be exercised by the estate of the employee or non-employee Director, consultant
or advisor, or by a person who acquired the right to exercise such Option by
bequest or inheritance or by reason of the death of such employee or
non-employee Director, consultant or advisor at any time within one (1) year
after such death.

(c) Subject to the terms of the Stock Option Agreement, if the holder of an
Option under the Plan ceases employment or services because of permanent and
total disability (within the meaning of Section 22(e)(3) of the Code) while
employed by, or while serving as a non-employee Director for or consultant or
advisor to, the Company or a subsidiary corporation of the Company, then such
Option may, subject to the provisions of subsection (d) of this Section 12, be
exercised at any time within one (1) year after his termination of employment,
termination of Directorship or termination of consulting or advisory services,
as the case may be, due to the disability.

(d) An Option may not be exercised pursuant to this Section 12 except to the
extent that the holder was entitled to exercise the Option at the time of
termination of employment, termination of Directorship, termination of
consulting or advisory services, or death, and in any event may not be exercised
after the expiration of the Option.

(e) For purposes of this Section 12, the employment relationship of an employee
of the Company or of a subsidiary corporation of the Company will be treated as
continuing intact while he is on military or sick leave or other bona fide leave
of absence (such as temporary employment by the Government) if such leave does
not exceed ninety (90) days, or, if longer, so long as his right to reemployment
is guaranteed either by statute or by contract.

 

11



--------------------------------------------------------------------------------

13. Exercise of Options.

(a) Unless otherwise provided in the Stock Option Agreement, any Option granted
under the Plan shall be exercisable in whole at any time, or in part from time
to time, prior to expiration. The Board of Directors or the Committee, in its
absolute discretion, may provide in any Stock Option Agreement that the exercise
of any Options granted under the Plan shall be subject (i) to such condition or
conditions as it may impose, including, but not limited to, a condition that the
holder thereof remain in the employ or service of, or continue to provide
consulting or advisory services to, the Company or a subsidiary corporation of
the Company for such period or periods from the date of grant of the Option as
the Board of Directors or the Committee, in its absolute discretion, shall
determine; and (ii) to such limitations as it may impose, including, but not
limited to, a limitation that the aggregate fair market value of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any employee during any calendar year (under all plans of the
Company and its parent and subsidiary corporations) shall not exceed one hundred
thousand dollars ($100, 000). For purposes of the preceding sentence, the fair
market value of any stock shall be determined as of the date the option with
respect to such stock is granted. In addition, in the event that under any Stock
Option Agreement the aggregate fair market value of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
any employee during any calendar year (under all plans of the Company and its
parent and subsidiary corporations) exceeds one hundred thousand dollars ($100,
000), the Board of Directors or the Committee may, when shares are transferred
upon exercise of such Options, designate those shares which shall be treated as
transferred upon exercise of an Incentive Stock Option and those shares which
shall be treated as transferred upon exercise of a Nonstatutory Stock Option.

 

12



--------------------------------------------------------------------------------

(b) An Option granted under the Plan shall be exercised by the delivery by the
holder thereof to the Company at its principal office (attention of the
Secretary) of written notice of the number of shares with respect to which the
Option is being exercised. Such notice shall be accompanied, or followed within
ten (10) days of delivery thereof, by payment of the full option price of such
shares, and payment of such option price shall be made by the holder’s delivery
of (i) his check payable to the order of the Company; (ii) previously acquired
Common Stock, the fair market value of which shall be determined as of the date
of exercise; (iii) if provided in the Stock Option Agreement at the discretion
of the Board or Committee, a promissory note made payable to the Company
accompanied by cash payment of the par value of the Common Stock being
purchased; or (iv) by the holder’s delivery of any combination of the foregoing
(i), (ii) and if provided in the Stock Option Agreement at the discretion of the
Board or Committee, (iii).

14. Adjustment Upon Change in Capitalization.

(a) In the event that the outstanding Common Stock is hereafter changed by
reason of reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination of shares, reverse split, stock
dividend or the like, an appropriate adjustment shall be made by the Board of
Directors or the Committee in the aggregate number of shares available under the
Plan, the maximum number of shares with respect to which Options and SARs may be
granted during any fiscal year of the Company to any employee and in the number
of shares and option price per share subject to outstanding Options. If the
Company shall be reorganized, consolidated, or merged with another corporation,
the holder of an Option shall be entitled to receive upon the exercise of his
Option the same number and kind of shares of stock or the same amount of
property, cash or

 

13



--------------------------------------------------------------------------------

securities as he would have been entitled to receive upon the happening of any
such corporate event as if he had been, immediately prior to such event, the
holder of the number of shares covered by his Option; provided, however, that in
such event the Board of Directors or the Committee shall have the discretionary
power to take any action necessary or appropriate to prevent any Incentive Stock
Option granted hereunder which is intended to be an “incentive stock option”
from being disqualified as such under the then existing provisions of the Code
or any law amendatory thereof or supplemental thereto.

(b) Any adjustment in the number of shares shall apply proportionately to only
the unexercised portion of the Option granted hereunder. If fractions of a share
would result from any such adjustment, the adjustment shall be revised to the
next lower whole number of shares.

15. Further Conditions of Exercise.

(a) Unless prior to the exercise of the Option the shares issuable upon such
exercise have been registered with the Securities and Exchange Commission
pursuant to the Act, the notice of exercise shall be accompanied by a
representation or agreement of the person or estate exercising the Option to the
Company to the effect that such shares are being acquired for investment
purposes and not with a view to the distribution thereof, or such other
documentation as may be required by the Company, unless in the opinion of
counsel to the Company such representation, agreement or documentation is not
necessary to comply with the Act.

(b) The Company shall not be obligated to deliver any Common Stock until it has
been listed on each securities exchange or stock market on which the Common
Stock may then be listed or until there has been qualification under or
compliance with such federal or state laws, rules or regulations as the Company
may deem applicable. The Company shall use reasonable efforts to obtain such
listing, qualification and compliance.

 

14



--------------------------------------------------------------------------------

16. Effectiveness of the Plan. The Plan was adopted by the Board of Directors on
February 10, 1999. The Plan shall be subject to approval on or before
February 9, 2000, which is within one (1) year of adoption of the Plan by the
Board of Directors, by a majority of the votes cast at a meeting of stockholders
of the Company by the holders of shares entitled to vote thereon (or, in the
case of action by written consent in lieu of a meeting of stockholders, the
number of votes required by applicable law to act in lieu of a meeting)
(“Stockholder Approval”). In the event such Stockholder Approval is withheld or
otherwise not received on or before the latter date, the Plan and, subject to
the terms of the Stock Option Agreement, all Options that may have been granted
hereunder shall become null and void.

17. Termination, Modification and Amendment.

(a) The Plan (but not Options or SARs previously granted under the Plan) shall
terminate on February 9, 2009, which is within ten (10) years from the date of
its adoption by the Board of Directors of the Company, or sooner as hereinafter
provided, and no Option shall be granted after termination of the Plan.

(b) The Plan may from time to time be terminated, modified, or amended if
Stockholder Approval of the termination, modification or amendment is obtained.

(c) In addition, the Board of Directors may at any time, on or before the
termination date referred to in Section 17(a) hereof, terminate the Plan, or
from time to time make such modifications or amendments to the Plan as it may
deem advisable; provided, however, that the Board of Directors shall not,
without Stockholder Approval, increase (except as otherwise provided by
Section 14 hereof) the maximum number of shares as to which Options

 

15



--------------------------------------------------------------------------------

may be granted hereunder, change the designation of individuals or entities
eligible to receive Options, make any other change which would prevent any
Incentive Stock Option granted hereunder which is intended to be an “incentive
stock option” from qualifying as such under the then existing provisions of the
Code or any law amendatory thereof or supplemental thereto, or adopt any
modification or amendment which, pursuant to the applicable law, requires
Stockholder Approval.

(d) No termination, modification, or amendment of the Plan may, without the
consent of the individual or entity to whom any Option shall have been granted,
adversely affect the rights conferred by such Option.

18. Not a Contract of Employment. Nothing contained in the Plan or in any Stock
Option Agreement executed pursuant hereto shall be deemed to confer upon any
individual or entity to whom an Option is or may be granted hereunder any right
to remain in the employ or service of the Company or a subsidiary corporation of
the Company or any entitlement to any remuneration or other benefit pursuant to
any consulting or advisory arrangement.

19. Use of Proceeds. The proceeds from the sale of shares pursuant to Options
granted under the Plan shall constitute general funds of the Company.

20. Indemnification of Board of Directors or Committee. In addition to such
other rights of indemnification as they may have, the members of the Board of
Directors or the Committee, as the case may be, shall be indemnified by the
Company to the extent permitted under applicable law against all costs and
expenses reasonably incurred by them in connection with any action, suit, or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any rights
granted

 

16



--------------------------------------------------------------------------------

thereunder and against all amounts paid by them in settlement thereof or paid by
them in satisfaction of a judgment of any such action, suit or proceeding,
except a judgment based upon a finding of bad faith. Upon the institution of any
such action, suit, or proceeding, the member or members of the Board of
Directors or the Committee, as the case may be, shall notify the Company in
writing, giving the Company an opportunity at its own cost to defend the same
before such member or members undertake to defend the same on his or their own
behalf.

21. Captions. The use of captions in the Plan is for convenience. The captions
are not intended to provide substantive rights.

22. Disqualifying Dispositions. If Common Stock acquired upon exercise of an
Incentive Stock Option granted under the Plan is disposed of within two years
following the date of grant of the Incentive Stock Option or one year following
the issuance of the Common Stock to the Optionee, or is otherwise disposed of in
a manner that results in the optionee being required to recognize ordinary
income, rather than capital gain, from the disposition (a “Disqualifying
Disposition”), the holder of the Common Stock shall, immediately prior to such
Disqualifying Disposition, notify the Company in writing of the date and terms
of such Disqualifying Disposition and provide such other information regarding
the Disqualifying Disposition as the Company may reasonably require.

23. Withholding Taxes. Whenever under the Plan shares of Common Stock are to be
delivered by an optionee upon exercise of a Nonstatutory Stock Option, the
Company shall be entitled to require as a condition of delivery that the
optionee remit or, in appropriate cases, agree to remit when due, an amount
sufficient to satisfy all current or estimated future Federal, state and local
income tax withholding requirements, including, without limitation, the
employee’s portion of any employment tax requirements relating thereto. At the
time of a

 

17



--------------------------------------------------------------------------------

Disqualifying Disposition, the optionee shall remit to the Company in cash the
amount of any applicable Federal, state and local income tax withholding and the
employee’s portion of any employment taxes.

24. Other Provisions. Each Option granted under the Plan may contain such other
terms and conditions not inconsistent with the Plan as may be determined by the
Board or the Committee, in its sole discretion. Notwithstanding the foregoing,
each Incentive Stock Option granted under the Plan shall include those terms and
conditions which are necessary to qualify the Incentive Stock Option as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations thereunder and shall not include any terms and conditions which are
inconsistent therewith.

25. Definitions. For purposes of the Plan, the terms “parent corporation” and
“subsidiary corporation” shall have the meanings set forth in Sections 424(e)
and 424(f) of the Code, respectively, and the masculine shall include the
feminine and the neuter as the context requires.

26. Governing Law. The Plan shall be governed by, and all questions arising
hereunder shall be determined in accordance with, the laws of the State of New
York.

 

18